             Case 1:21-cv-05172-LTS Document 2 Filed 06/14/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGILLIO VIRGO,
                              Plaintiff,                           21-CV-5172 (LTS)
                     -against-                                 ORDER OF DISMISSAL
RAHEEM SABAZZ, et al.,                                         UNDER 28 U.S.C. § 1651

                              Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         By order dated September 21, 2018, the Court barred Plaintiff from filing any new action

in forma pauperis (IFP) without first obtaining from the Court leave to file. See Virgo v. Wright,

ECF 1:17-CV-10006, 6 (S.D.N.Y. Sept. 21, 2018). Plaintiff files this new pro se case and seeks

IFP status, but has not sought leave from the Court to file this action. 1This action is therefore

dismissed without prejudice because Plaintiff failed to comply with the September 21, 2018

order.

         The Clerk of Court is directed mail a copy of this order to Plaintiff and note service on

the docket.




         1
        Plaintiff did not file an IFP application, however, the Court construed Plaintiff’s
submission as if he had.
          Case 1:21-cv-05172-LTS Document 2 Filed 06/14/21 Page 2 of 2




       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    June 14, 2021
           New York, New York
                                                             /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                        Chief United States District Judge




                                                 2
